       Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 1 of 29


                                            Sharen Barboza, Ph.D.
                                              37 Norton Avenue
                                              Clinton, NY 13323
                                         sharen@sharenbarboza.com

                     REPORT ON SUICIDES COMPLETED IN THE
          CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
                       JANUARY 1, 2017 – DECEMBER 31, 2017


      I.       Introduction and Summary of the Findings

This report is the Coleman Special Master’s expert’s review of the 30 deaths by suicide of inmates
incarcerated within the California Department of Corrections and Rehabilitation (CDCR) in 2017.
It is submitted as part of the Special Master’s continuing review of the defendant’s compliance
with court-ordered remediation in the matter of Coleman v. Newsom, No. CIV S-90-0520 KJM
KJN E.D. Cal.
This report is similar to other reports in that six other experts from the Special Master’s team
assisted in its preparation by reviewing records and reports related to the 30 suicides in 2017. All
six of these experts are nationally recognized in the field of correctional mental health. They are
Kahlil A. Johnson, M.D., Mary Perrien, Ph.D., Henry A. Dlugacz, J.D., MSW, Maria Masotta,
Psy.D., James DeGroot, Ph.D., and Brian Main, Psy.D. 1
The primary sources of information for this report were individual Suicide Case Reviews (SCRs)
completed by members of CDCR’s Statewide Mental Health Program (SMHP) in collaboration
with input and feedback from the Suicide Case Review Committee (SCRC) and the reports on
implementation of Quality Improvement Plans (QIPs) submitted by each institution and/or
headquarters in response to the recommendations in each SCR. When necessary to clarify clinical
or custodial issues, the Special Master’s expert included the following additional sources of
information: individual inmate healthcare records, coroners’ reports, California Correctional
Health Care Services (CCHCS) Final Combined Death Review Summaries, CDCR Initial Inmate
Death Reports (Form 7229-A), CDCR Inmate Suicide reports (Form 7229-B) and CDCR
Crime/Incident Reports (Form 837).
The findings can be summarized as follows:
      •    CDCR’s suicide rate in 2017, 22.9 deaths per 100,000, was its highest since 2012.
      •    CDCR’s suicide rate in 2017 was the 4th highest among the ten largest prison systems in
           the United States.
      •    The number of suicides in 2017 corresponds to a death every 12.1 days. This represents a
           steady increase over the past four years. In 2016 the rate represented a suicide every 13.5
           days, in 2015 a suicide every 15.2 days, and in 2014 a suicide every 15.9 days.



1
    Each expert’s curriculum vitae appears in Appendix C.

                                                            1
     Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 2 of 29


    •   Hanging was the primary method used by those who died by suicide in 2017. It was the
        cause of death in 87 percent of the cases. This was an increase over 2016 when 70 percent
        of the inmates died by hanging; however, this rate was the same as the findings in 2014
        and 2015, both 87 percent.
    •   There continued to be an increase in deaths by cutting in 2017 (10 percent) beyond the
        increase noted in 2016 (7 percent). In 2014 and 2015, no inmates died by cutting.
    •   No deaths by suicide occurred in the months of February and the highest rates were seen
        in March and October. This is in keeping with patterns over previous years when the
        highest rates of suicide were seen in the Spring and Fall.
    •   There was a decrease in the percentage of inmates discovered in rigor mortis 2 in 2017.
        Upon discovery, four inmates, or 13 percent, were noted to have signs of rigor mortis
        present. Three inmates found in rigor mortis (10 percent) were housed in restrictive
        housing.
    •   Rates of death by suicide for male inmates increased from 19.5 deaths per 100,000 inmates
        in 2016 to 22.3 deaths per 100,000 in 2017.
    •   There was one death by suicide by a transgender inmate in 2017.
    •   There was an increase in suicides among Hispanic/Latinx inmates and African American
        inmates in 2017 over the rates found in 2016.
    •   Those who died by suicide in 2017 were younger, on average, than those who died by
        suicide in previous years. By age group, a plurality of deaths by suicide were completed
        by those aged 25-34 (39 percent).
    •   Among those who died by suicide in 2017, the majority (90 percent) were not married at
        the time of death.
    •   Similar to findings in 2016, 20 percent of inmates who died by suicide in 2017 did not
        speak English as their primary language.
    •   High security inmates were overrepresented among those who died by suicide, at 60
        percent, when compared to their overall percentage of the CDCR population, at 35.9
        percent. However, the overall percentage of high security inmates was lower than those
        who died by suicide in 2016.
    •   Those incarcerated for violent crimes, including sexual offenses, comprised 87 percent of
        those who died by suicide in 2017. This pattern has been consistent over time.
    •   There was an increase in the percentage of inmates whose sentences were for 10 years or
        fewer in 2017 (40 percent) over the findings in 2016.


2
 Rigor mortis is “the state of postmortem stiffening.” It “starts developing within 1 to 2 hours after death,”
“becomes apparent in the small muscle groups first” including “eyelids, lower jaw, face,” “but on an average it may
be said to commence 2-4 hours after death…” Kori (2018). Time since death from rigor mortis: Forensic
perspective,” Journal of Forensic Sciences and Criminal Investigation, 9 (5), 1-9.

                                                         2
    Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 3 of 29


   •     There was an increase in the percentage of inmates who had served less than five years (73
         percent) at the time of their deaths when compared to previous years.
   •     Just over one-third of inmates (37 percent) were residing in segregated housing at the time
         of their deaths by suicide in 2017. This is in keeping with findings from 2015 and 2016.
   •     In 2017, there continued to be an increase in deaths by suicide for inmates placed in housing
         to address their safety concerns.
   •     Three inmates (10 percent) died by suicide within 72 hours of being placed in an
         Administrative Segregation Unit (ASU).
   •     Deaths by suicide in solely occupied cells (97 percent) increased in 2017.
   •     Among inmates who died by suicide with a history of job placements while incarcerated,
         77 percent were unassigned at the time of death.
   •     In 2017, 67 percent of those who died by suicide were receiving services within Mental
         Health Services Delivery System (MHSDS). Seven percent were receiving services at the
         Mental Health Crisis Bed (MHCB) level of care.
   •     Substance use or abuse was present in the histories of 97 percent of the inmates who died
         by suicide in 2017.
   •     Seventy-three percent of the inmates who died by suicide in 2017 had attempted suicide
         previously.
   •     Fifty-three percent of inmates who died by suicide had histories positive for trauma
         exposure. Of these 16 inmates, five (30 percent) had evidence in their healthcare records
         of receiving a diagnosis and/or treatment related to trauma.
   •     Five cases, or 17 percent, showed evidence of clinicians failing to identify or document
         known risk factors during suicide risk evaluations. This was an improvement over 2016
         when 33 percent failed to document or identify known suicide risk factors.
   •     In 2017, 43 percent of the deaths by suicide were determined to have been foreseeable and
         77 percent were determined to have been preventable.

   II.       Format
The following report is presented in a narrative format supported by graphs and tables. It includes
a summary of findings related to the deaths by suicide in 2017 including comparisons with
previous years, when available. The report ends with conclusions.
Findings and discussion of the findings are organized according to identified risk factors and other
elements of analysis including:
         •   Suicide Incident Factors
         •   Individual Risk Factors
         •   Institutional/Environmental Risk Factors
         •   Mental Health Risk Factors

                                                   3
          Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 4 of 29


                 •   Mental Health Evaluation and Treatment Factors
                 •   Emergency Response Factors
                 •   Individual Suicide Case Review Analyses
                 •   Quality Improvement Plan Content and Analyses
                 •   Foreseeability and Preventability Determinations
Appendices are attached to this report, including:
                 •   Appendix A – Summaries of Individual Cases
                 •   Appendix B – Tables
                     ~ B1 – Inmate Demographics
                     ~ B2 – Inmate History and Suicide Event Characteristics
                     ~ B3 – Identified Assessment, Treatment, and Communication Concerns
                     ~ B4 – Common Problems Identified as Requiring a Quality Improvement Plan
                 •   Appendix C – Experts’ Curricula Vitae
                 •   Appendix D – List of Acronyms and Abbreviations Used in this Report

          III.       Findings and Discussion
On June 30, 2017, the in-state inmate population included 126,848 inmates (120,877 males and
5,971 females). With the addition of the population of out-of-state inmates, CDCR had 131,260
inmates in its custody on that date.
The 2017 suicide rate within CDCR was the second highest it has been over the previous 11 years.
Over the past decade, California’s suicide rate has been higher than the national average among
prisons the majority of the time, with a lower than national rate among prisons in 2014 and two
years (2009 and 2016) where it was equivalent with the national average. Data at the national
level for 2017 was not available. The Bureau of Justice Statistics 3 last reported aggregate data of
suicides in state prisons from 2001-2016 by state. This data has not been updated since that time
and was reported in the annual report for 2016.
                               CDCR and U.S. State Prison Suicide Rates per 100,000
                                                   2007-2017

                                  CDCR Prisons         CDCR Prisons              U.S. State
                        Year
                                  In-State Only     In- and Out-of-State         Prisons 4
                        2007           19.7                 19.6                    16
                        2008           22.3                 21.1                    15
                        2009           15.7                 14.9                    15
                        2010           21.1                 21.1                    16
                        2011           21.0                 20.3                    14
                        2012           24.5                 24.4                    16
                        2013           22.6                 22.6                    15
                        2014           17.0                 17.0                    20

3
    Id.
4
 From Carson, A. & Cowhig, M. (2020). Mortality in State and Federal Prisons, 2001-2016 – Statistical Tables.
U.S. Department of Justice, Office of Justice Programs, Bureau of Justice Statistics, NCJ 251920.

                                                        4
     Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 5 of 29


                  2015              19.8                        18.6                       18
                  2016              21.8                        21.0                       21
                  2017              23.7                        22.9                  Not Available

CDCR’s suicide rate of 22.9 suicides per 100,000 inmates in 2017 places it above its 11-year
average of 18.3 suicides per 100,000. When compared to other large prison systems in the country,
California’s 2017 suicide rate is the 4th highest out of the ten largest correctional systems.
                                                                                             2017 Suicide Rate
         Correctional System 5             2017 Population             2017 Suicides
                                                                                                per 100,000
     Illinois                                   41,427                       4                      9.7
     Federal Bureau of Prisons                  183,058                      23                     12.6
     Ohio                                       51.478                       7                      13.6
     Arizona                                    42,030                       8                       19
     Florida                                    98,504                       21                     21.3
     Texas                                      162,523                      35                     21.5
     California                                 131,260                      30                     22.9
     New York                                   49.461                       13                     26.3
     Pennsylvania                               48,333                       14                      29
     Georgia                                    53,667                       19                     35.4

    A. Suicide Incident Factors
This section reviews the factors associated with the suicidal event, including its location, method,
and timing. The presence of rigor mortis upon discovery was also reviewed.
    1. Facility Locations
In 2017, all deaths by suicide occurred within a CDCR facility. 6 There were no deaths by suicide
reported in out-of-state institutions or at Department of State Hospital (DSH) facilities. Thirty
suicides occurred across 17 facilities. Ten facilities experienced one suicide, four facilities
experienced two suicides, and three facilities experienced four suicides.
                                                                             Number of           Percentage of
                                   Facility
                                                                            2017 Suicides        2017 Suicides
       California Correctional Center (CCC)                                       1                   3%
       California Correctional Institute (CCI)                                    1                   3%
       Central California Women’s Facility (CCWF)                                 1                   3%
       California Institution for Women (CIW)                                     1                   3%
       Kern Valley State Prison (KVSP)                                            1                   3%
       Pelican Bay State Prison (PBSP)                                            1                   3%
       Richard J. Donovan Correctional Facility (RJD)                             1                   3%

5
 Yearly data on inmate suicides were obtained directly from each state’s correctional department and the Federal
Bureau of Prisons (inmate population data includes prisoners held in non-secure, privately operated community
corrections facilities, and juveniles held in contract facilities).
6
 One additional suicide occurred in 2017, by an inmate housed at a county jail for a court hearing. Prior to
placement in the jail, he had been admitted to a DSH Psychiatric Inpatient Program (PIP) where he expressed
suicidal ideation related to the court hearing, but his risk was not communicated to transport staff or jail staff. This
suicide was not “counted” by CDCR as he was not in CDCR custody at the time of his death.

                                                            5
     Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 6 of 29


      California State Prison, Sacramento (CSP/Sac)                             1                3%
      California State Prison, Solano (CSP/Solano)                              1                3%
      Salinas Valley State Prison (SVSP)                                        1                3%
      California Medical Facility (CMF)                                         2                7%
      California State Prison, Corcoran (CSP/Corcoran)                          2                7%
      Mule Creek State Prison (MCSP)                                            2                7%
      San Quentin State Prison (SQ)                                             2                7%
      Deuel Vocational Institution (DVI)                                        4                13%
      California State Prison, Los Angeles County (CSP/LAC)                     4                13%
      Wasco State Prison (WSP)                                                  4                13%

Eight facilities which did not experience any suicides in 2016, experienced 60 percent of the
suicides in 2017. These facilities were CMF, CSP/Corcoran, CSP/Solano, DVI, MCSP, RJD, SQ
and WSP. Of note, CSP/Corcoran, RJD, and SQ have historically had more than 1.5 suicides per
year on average. It appears that 2016 was the outlier for these institutions as previous years had
patterns similar to those seen in 2017. CSP/LAC also saw an increase in suicides in 2017, up to
four (13 percent) from two (7 percent) in 2016.
Conversely, seven facilities with more than one suicide in 2016, experienced decreases in 2017.
CSP/Sac and SVSP, which each experienced four suicides, for a total of 30 percent of the suicides
in 2016, each had a single suicide (a total of 6 percent of the suicides) in 2017. KVSP, which
experienced three suicides (11 percent) in 2016 had one suicide (3 percent) in 2017. CCI and CIW
each had two suicides (7 percent) in 2016 but one (3 percent) in 2017. CMC experienced three
suicides (11 percent) in 2016 and PVSP experienced two suicides (7 percent) in 2016. Neither
facility experienced a suicide in 2017.
    2. Method of Suicide
The majority of deaths by suicide in 2017 (26 cases, 87 percent) occurred by hanging. Additional
methods included three deaths by cutting 7 (10 percent) and one incident of jumping (3 percent).
When compared to prior years, 8 the percentage of deaths by hanging was in keeping with findings
in 2014 and 2015 but was an increase from 2016 which appeared to be an outlier. The rate of
deaths by cutting has increased to 10 percent from 7 percent in 2016. No inmate died using that
method in 2014 or 2015.




7
  One inmate, whose cause of death was exsanguination due to cutting, also attempted to hang himself at the time of
the suicidal act.
8
 While percentage comparisons to previous years are made throughout this report, it is important to note that minor
changes may appear significant given the low base rate of suicides in a given year.

                                                         6
    Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 7 of 29



                                     2017 Suicide Methods
                                                          Jumping
                           Cutting                          3%
                            10%




                                                                    Hanging
                                                                     87%




   3. Temporal Factors
In 2017, a death by suicide occurred at least once each month, except during February. The
average number of deaths by suicide was 2.5 per month. Monthly suicides range from one death,
or 3 percent in January and November to six deaths, or 20 percent in March.
                                          Number of      Percentage of
                              Month
                                         2017 Suicides   2017 Suicides
                            January            1              3%
                            February           0              0%
                            March              6             20%
                            April              2              7%
                            May                2              7%
                            June               3             10%
                            July               2              7%
                            August             2              7%
                            September          2              7%
                            October            5             17%
                            November           1              3%
                            December           4             13%

For the past two years, annual suicide reports have examined trends over time with regard to
temporal factors and noted that deaths by suicide tended to occur most often in the Spring and Fall
months. In 2017, spikes were seen in March and October and there was a consistent occurrence
of deaths by suicide throughout most of the year, except in January, February and November. The
chart that follows illustrates suicides by month 2015-2017.



                                                7
     Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 8 of 29



                                         Suicide Acts by Month
       7

       6

       5

       4
                                                                                                     2017
       3
                                                                                                     2016
                                                                                                     2015
       2

       1

       0




Deaths by suicide occurred most frequently on Wednesdays (27 percent), Thursdays (20 percent)
and Sundays (20 percent). Deaths by suicide occurred least often on Mondays, Tuesdays and
Saturdays, as 7 percent occurred each day. Thirteen percent of suicides occurred on Fridays. The
only commonalities with 2016 regarding day of the week is the high frequency on Thursdays and
the low frequency on Tuesdays.
    4. Rigor Mortis
Upon discovery, four inmates, or 13 percent, were noted to have rigor mortis present, meaning
they had muscle stiffening or a decrease in body temperature signifying that they had likely been
dead for at least two hours prior to discovery. 9 In 2016, nine inmates, or 33 percent, were noted
to have rigor mortis present. In 2015, two inmates, or 8.3 percent, were found in rigor mortis and
in 2014, four inmates, or 17.4 percent, were found in rigor mortis.
In 2017, three of the four inmates found in rigor mortis (75 percent) were housed in a restrictive
housing unit, indicating that custody checks were likely not completed as required. The fourth
was in Sensitive Needs Yard (SNY) housing.
    B. Individual Risk Factors
Findings related to characteristics of individual inmates who died by suicide are reviewed in the
sections that follow, including gender, ethnicity, age, marital status, education level, primary
language, and health concerns.




9
 Kori (2018). Time since death from rigor mortis: Forensic perspective,” Journal of Forensic Sciences and
Criminal Investigation, 9 (5), 001-009.


                                                        8
        Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 9 of 29


       1. Gender
In 2017, 28 of the deaths by suicide, or 93 percent, were male inmates; one (3 percent) suicide was
completed by a female inmate and one (3 percent) by a transgender (female to male) inmate. In
2016, 11 percent of those who died by suicide were female and there were no transgender inmates
who died by suicide in 2016.
Suicide rates per 100,000 inmates were calculated by gender. The rate for male inmates was 22.3 10
deaths per 100,000 inmates in 2017. This was an increase over the rate of 19.5 per 100,000 inmates
in 2016 and 17.8 per 100,000 inmates seen in 2015. For female inmates, the rate decreased to 16.7
deaths per 100,000. The rate in 2016 was 52.0 deaths per 100,000 inmates; while in 2015, the rate
was 35.5 deaths per 100,000 inmates. 11 The number of transgender inmates incarcerated within
CDCR in 2017 was not available and thus rates could not be calculated.
       2. Ethnicity
Fourteen of the inmates who died by suicide in 2017 were Hispanic/Latinx making up 47 percent
of the deaths. Eight 12 of the inmates, or 27 percent, who died by suicide were Caucasian, followed
by six African American inmates (20 percent), and two Asian inmates (7 percent).

                                             2017 Suicides by Race
                                 Asian, 7%
                                                                                African American,
                                                                                       20%




                  Hispanic/Latinx, 47%




                                                                                Caucasian, 27%




When compared to the previous two years, deaths by suicide in 2017 were marked by an increase
in the percentage of suicides among Hispanic/Latinx inmates. African American inmates died by
suicide at a higher percentage than in 2016, but similar to the percentage in 2015. There was a



10
     Includes male inmates housed in-state and out-of-state.
11
   Female suicide rates vary widely based on a smaller overall population than males. Specifically, the large
fluctuations in rates represents a difference of one, two and three deaths per year (one death in 2017, three in 2016
and two in 2015).
12
     One inmate’s listed CDCR ethnicity was “other;” but the coroner’s report indicated a “white” inmate.


                                                               9
       Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 10 of 29


decrease in percentage of suicides by Caucasian and Asian inmates when compared to the
percentages in both 2015 and 2016.
African American inmates died by suicide with comparatively less frequency, 20 percent, than
would be expected by their overall percentage of the CDCR population (29 percent). Caucasian
inmates died with a higher frequency, 27 percent, than would be expected by their overall
percentage of the inmate population (21 percent). This was also true for Hispanic/Latinx inmates
who made up 47 percent of the deaths by suicide, but 44 percent of the CDCR population in 2017.
These patterns have remained relatively consistent over the previous three years as illustrated in
the chart that follows, 13 which also includes the comparative rates of the overall population by race
as of December of each year. 14

                Suicides by Ethnicity Compared to Overall CDCR Population
                                        2015-2017

     CDCR Pop Dec 2017               28%            21%                   44%             7%



          2017 Suicides          20%           27%                       47%              7%



     CDCR Pop Dec 2016               29%            22%                   43%             7%      African American
                                                                                                  Caucasian
                                                                                                  Hispanic/Latinx
          2016 Suicides        11%           33%                        44%              11%
                                                                                                  Other

     CDCR Pop Dec 2015               29%             22%                  43%             7%



          2015 Suicides          21%                       54%                   17%      8%


                          0%     10%   20%    30%    40%    50%   60%    70%    80%    90% 100%


       3. Age
With regard to age, those who died by suicide in 2017 were younger overall than in previous years.
The average age across inmates who died by suicide in 2017 was 33.5 years, younger than those
who died by suicide in 2016 (43.6 years), 2015 (42.9 years) and 2014 (37.7 years). In 2017, CDCR




13
  Data available from CDCR identified Asian, Native/Indigenous American, Hawaiian/Pacific Islander and those
for whom race was not identified as “Other.” Subsequently, those groups are reported together in the chart.
14
  CDCR Offender Data Points – Offender Demographics for the 24-month period ending December, 2017.
https://www.cdcr.ca.gov/research/wp-content/uploads/sites/174/2019/08/DataPoints_122017.pdf.


                                                             10
       Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 11 of 29


reported that the average age across the inmate population was 39.6 years, 15 indicating that those
who died by suicide were younger than the average CDCR inmate.
Categorically, inmates aged 25-34 died with the highest frequency (39 percent) followed by those
aged 35-44 (35 percent), those aged 18-24 (16 percent), those aged 45-54 (6 percent) and 55 and
older (3 percent).

                                   2017 Suicides by Age Range
                                                >=55, 3%

                               45-54, 6%

                                                                               18-24, 16%



                              35-44, 35%

                                                                  25-34, 39%




When compared with the overall CDCR population in 2017, 16 those aged 18-44 were
overrepresented and those aged 45 and older were underrepresented as shown in the table below.
                           Percentage of
                                            Percentage of      Percentage of        Percentage of
           Age Range        2017 CDCR
                                            2017 Suicides      2016 Suicides        2015 Suicides
                            Population
           18-24               10%               16%                4%                      8%
           25-34               31%               39%                19%                     33%
           35-44               26%               35%                41%                     17%
           45-54               18%               6%                 4%                      17%
           55 and older        15%               3%                 33%                     25%

When compared to 2015 and 2016, as listed in the table above, 2017 had a higher percentage of
deaths by suicide among those aged 18-24 and 25-34. Those aged 45-54 as well as those 55 and
older represented a smaller percentage of those who died by suicide in 2017 than in either of the
previous two years. Those aged 35-44 died at a lower percentage than those who died in 2016,
but at a higher percentage than those who died by suicide in 2015.
       4. Marital Status
Of the 30 inmates who died by suicide in 2017, 23 (77 percent) were never married, three (10
percent) were married, two (7 percent) were divorced and one (3 percent) was separated.
Information was not available regarding the marital status of one inmate who died by suicide in
2017. When compared to the previous two years, those who were never married made up a higher

15
     Id.
16
  CDCR Offender Data Points – Offender Demographics for the 24-month period ending December, 2017.
https://www.cdcr.ca.gov/research/wp-content/uploads/sites/174/2019/08/DataPoints_122017.pdf.

                                                    11
     Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 12 of 29


percentage in 2017. In 2016, this group represented 48 percent of the deaths by suicide and in
2015, those who were never married represented 54 percent of the deaths by suicide. Logically
based on this increase, all other categories of marital status had a resulting decrease when
compared with 2015 and 2016.

                                    2017 Suicides by Marital Status
                                                 Divorced, 7%
                                 Separated, 3%



                  Married, 10%




                                                                        Never Married,
                                                                            79%




     5. Education
In 2017, individuals with a high school or a General Educational Development (GED) diploma
comprised the highest percentage (40 percent) of those who died by suicide followed by those who
completed eighth through 11th grade without obtaining a diploma (33 percent). Five (17 percent)
of those who died by suicide in 2017 attended some college and two inmates (7 percent) had less
than an eighth-grade education level. One inmate (3 percent) had a graduate degree.
When compared to 2016, those with a high school or GED diploma represented 33 percent of the
deaths by suicide, a slightly lower rate than 2017; the other educational groups were similarly
represented among the deaths in 2016 except those with less than an eighth grade education, who
represented 15 percent of the deaths by suicide in 2016.
     6. Primary Language
Of the 30 inmates who died by suicide in 2017, English was noted to be the primary language for
24 inmates, or 80 percent. Six inmates (20 percent) did not speak English as their primary
language. Spanish was the primary language for five of the inmates and one inmate’s primary
language was Vietnamese. These percentages were similar to those found in 2016. Only one
inmate appeared to need interpretation services, and they were provided upon his request
consistently.
     7. Health Status/Medical Conditions
Research 17 has shown that certain medical conditions are related to an increased risk for suicide
including asthma, back pain, brain injury, cancer, congestive heart failure, chronic obstructive
17
 Ahmedani, et al. Major Physical Health Conditions and Risk of Suicide. American Journal of Preventive
Medicine, 2017; DOI: 10.1016/j.amepre.2017.04.001.

                                                         12
     Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 13 of 29


pulmonary disorder, diabetes, epilepsy, HIV/AIDS, heart disease, hypertension, migraine,
Parkinson's disease, psychogenic pain, renal disorder, sleep disorders, and stroke. In 2017, 15
inmates, or 50 percent of those who died by suicide, were diagnosed with at least one of these
conditions. In 2016, 70 percent of those who died by suicide had at least one of these conditions.
     C. Institutional/Environmental Risk Factors
In this section, issues related to institutional and environmental factors among those who died by
suicide are reviewed. These include security level, crime type, sentencing factors, housing
location, housing based on safety needs, cell type, issues with custody checks, job placements,
institutional transfers and rule violation reports.
     1. Security Level 18
Fourteen inmates, or 47 percent, who died by suicide in 2017 were classified as Level IV. Five
inmates, or 17 percent, were classified as Level II, four (13 percent) were unclassified, three (10
percent) were classified as Level III, and two inmates (7 percent) were classified as Level I. For
two inmates (7 percent) who died by suicide in 2017, classification levels were not available. 19
High security inmates, those classified as either Level III or Level IV, made up 60 percent of the
inmates who died by suicide in 2017. This represented a decrease when compared to the two
previous years.
When the CDCR population was examined as a whole, 35.9 percent of beds were classified as
Level III and Level IV in 2017 20 indicating an overrepresentation of this group within those who
died by suicide as has been true in prior years.
     2. Crime Type
Twenty-three (77 percent) of the inmates who died by suicide in 2017 were convicted of violent
crimes, and three inmates (10 percent) were convicted of sexual offenses. Consequently, 87

18
  “CDCR categorizes its facilities that house male inmates into security levels ranging from Level I (lowest
security) to Level IV (highest security). (Facilities that house female inmates are not classified into different security
levels as female facilities generally have similar levels of security.)” From The Legislative Analyst’s Office of
California, “Improving California’ Prison Inmate Classification System” May, 2019
https://lao.ca.gov/Publications/Report/4023#:~:text=CDCR%20categorizes%20its%20facilities%20that,have%20si
milar%20levels%20of%20security.
19
  Security level information was obtained from the information documented within individual SCRs and CDCR
Crime/Incident Reports (Form 837), when available. Specifically, twenty cases (59 percent) included consistent
information in both the SCR and Form 837 with regard to security level. Four cases (13 percent) had security level
information contained within Form 837 but no security levels listed in the SCRs. Three cases (10 percent) had
security levels listed in the SCRs but Form 837s were not available. Two cases (7 percent) did not include security
information in the SCRs and Form 837s were not available. In one case (Case A), the security level noted in the
SCR differed from the security level designated on Form 837. The Form 837 security level was used in the analysis
for this case.
20
  CDCR Offender Data Points – Offender Demographics for the 24-month period ending December, 2017.
https://www.cdcr.ca.gov/research/wp-content/uploads/sites/174/2019/08/DataPoints_122017.pdf. Of note, the
CDCR reports the number of beds allotted to each security level, rather than the actual number of inmates who meet
criteria for a given security level. The data used for comparison was bed data, not actual inmate population data.


                                                           13
       Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 14 of 29


percent of inmates who died by suicide in 2017 committed violent crimes against other persons.
In 2017, crimes of this type comprised 75.8 percent of the CDCR population. 21 With regard to
other crimes committed by those who died by suicide in 2017, two inmates (7 percent) were
convicted of non-violent property crimes, and two inmates (7 percent) were categorized as “other.”
These included crimes of evading a police officer and possessing a weapon.
In 2016, 81 percent of the inmates who died by suicide were convicted of violent crimes whereas
the percentage was 75 percent in 2015; the rate of 87 percent in 2017 was an increase over prior
years.
       3. Sentencing Factors
Fifteen individuals, or 50 percent, of those who died by suicide in 2017 were serving sentences of
over 21 years. This included 11 inmates, 37 percent, who were serving sentences up to and
including life in prison. This was lower than the percentage noted in 2016, when 74 percent were
serving sentences over 20 years and 59 percent had sentences up to and including life.
None of the suicides in 2017 were completed by individuals condemned to death or life without
the possibility of parole.
When compared to the findings from 2016, the most marked difference was the percentage of
suicides by inmates sentenced to 10 years or fewer. In 2016, this group comprised 11 percent of
the deaths by suicide, while in 2017 the finding was 40 percent of the deaths by suicide. Of note,
in 2015, this group comprised 42 percent of the deaths by suicide; 2016 may have been an outlier.
                                                             Number of      Percentage of
                          Sentence Length
                                                            2017 Suicides   2017 Suicides
              1-5 years                                           7             23%
              6-10 years                                          5             17%
              11-20 years                                         2              7%
              21+ years                                          10             33%
              Life with the Possibility of Parole                 5             17%
              Life without the Possibility of Parole              0              0%
              Condemned                                           0              0%
              Sentencing information unavailable                  1              3%

When examining the amount of time served, the majority of inmates who died by suicide had
served less than 5 years (73 percent). None of the inmates who died by suicide in 2017 had served
more than 20 years; the longest length of time any of the inmates had been incarcerated prior to
death was 17.8 years.




21
     Id.

                                                       14
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 15 of 29



                                     2017 Suicides -- Time Served
             14

             12

             10

              8

              6

              4

              2

              0
                  Less Than 1 Year   1 - 5 Years          6 - 10 Years      11-20 Years     21+ Years


When comparing these data to those observed in 2015 and 2016, the most obvious change was the
increase in 2017 of suicides by those who had served less than five years. This is illustrated below.

                                2015 to 2017 - Time Served Comparison

                   21+ years


                  11-20 years


                   6-10 years


                    1-5 years


             Less than 1 year

                                0%   5%    10%       15%       20%       25%   30%    35%    40%    45%

                                                   2017      2016    2015


When determining the amount of time remaining on an inmate’s sentence, the Special Master’s
expert used the longest possible sentence, up to and including life. Those with over 21 years left
to serve, including those with life sentences, comprised 37 percent of those who died by suicide.
In 2016, this group comprised 70 percent of inmates who died by suicide. Individuals with
between one and five years remaining comprised the second largest group (27 percent), followed
by those with six to ten years remaining (17 percent). In 2016, these groups represented 11 percent
and 4 percent, respectively.




                                                            15
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 16 of 29



                                  2017 Suicides -- Years Remaining
            12

            10

             8

             6

             4

             2

             0
                 Less Than 1 Year    1 - 5 Years   6 - 10 Years   11-20 Years    21+ Years


   4. Housing Type
At the time of their suicidal acts, eight inmates, or 27 percent, were housed in an ASU, two (7
percent) were housed in a Short-Term Restricted Unit (STRH), and one (3 percent) was in a
Psychiatric Services Unit (PSU). Taken together, 37 percent of those who died by suicide in 2017
were in some form of restrictive housing. This is similar to the findings in 2016. Twelve inmates
(40 percent) who died by suicide in 2017 were housed in general population, less than the 63
percent in 2016. The difference resulted from the fact that five, or 17 percent, of the inmates who
died by suicided in 2017 were in Reception Center (RC) housing and two (7 percent) were in a
MHCB.

                              2017 Suicides by Housing Unit Type
                                          MHCB
                                           7%
                                     RC
                                    17%


                                                                            GP Yard
                                                                             40%
                         STRH
                          6%


                            PSU
                            3%

                                            ASU
                                            27%


In previous years, there have been concerns about suicides being committed in ASU intake cells
not properly retrofitted for safety where inmates were housed alone. While none of the deaths by
suicide in 2016 occurred by inmates who had been in ASU less than 72 hours, two, or 7 percent,
of the inmates who died by suicide in 2017 were housed in an ASU for less than 72 hours. In one

                                                     16
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 17 of 29


case, the inmate was placed in a cell that had not been retrofitted for safety. The SCR noted that
a retrofitted cell had been available at the time. Another inmate was recently placed in ASU but
was alone in his ASU cell after he was relocated given that his cellmate may have represented a
safety concern for the inmate. Policy requires another cellmate to be placed in the cell or the
inmate to be relocated to a retrofitted ASU intake cell within eight hours, but the inmate died by
suicide within three hours of being without a cellmate in a non-retrofitted cell. This was not a
policy violation but was noted as a statewide concern that required a policy review in the inmate’s
SCR. Additionally, a third inmate who was residing in a STRH was placed in a “holding cell” and
left unobserved while waiting for a mental health assessment after expressing suicidal thoughts.
He died by suicide in the holding cell. While not technically an intake to ASU, he was housed
unsafely and outside of policy in a segregated setting at the time of his death.
   5. Housing Based on Safety Needs
With regard to safety needs, five inmates who died by suicide in 2017 in general population were
housed in SNY, three inmates housed in an RC were placed in SNY, seven inmates housed in a
segregated setting were noted to have been placed there for safety reasons, and one inmate who
died in an MHCB bed was housed in an SNY prior to his death. Taken together, a total of 16
inmates, or 53 percent, of those who died by suicide in 2017 were placed in housing specifically
to address safety concerns. This was a sizable increase over the 22 percent of inmates who died
by suicide noted to be housed for safety reasons in 2016 and the 12.5 percent noted in 2015.
   6. Cell Type
Of the 30 inmates who died by suicide in 2017, 24, or 80 percent, engaged in their suicidal acts
while housed in single cells. Five inmates, or 17 percent, were housed in double cells, but all of
them engaged in lethal behavior when their cellmates were absent from the cell. One inmate (3
percent) engaged in a suicidal act outside of his cell.
The percentage of suicidal acts in single cells increased over the 67 percent found in 2016 as did
the overall percentage of those who engaged in suicidal acts while alone in their cells. In 2017, 97
percent of those who died by suicide were alone in their cells, while in 2016, 82 percent of the
deaths occurred in cells where inmates were alone. In 2015, 92 percent of suicides occurred when
inmates were alone in their cells.
   7. Custody Checks
Six, or 20 percent, of the cases included concerns about inadequate custody/welfare checks as
possible precipitants related to the death by suicide. Of these, five (83 percent) occurred in a
segregation unit (i.e., PSU, ASU, STRH). In 2016, 19 percent of the cases included concerns about
inadequate custody/welfare checks as possible precipitants related to the deaths by suicide. One
case (20 percent) occurred in a segregation unit in 2016.
   8. Job Placements while Incarcerated
Of the inmates who died by suicide in 2017, 15, or 50 percent had no history of job placements
while incarcerated. Fourteen, or 47 percent, had documentation of at least one job placement
during their incarceration. For one inmate (3 percent) this information was not available. In 2016,
37 percent had no history of job placements while incarcerated and 63 percent had at least one job
placement during incarceration.

                                                17
       Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 18 of 29


Twenty-three (77 percent) of the inmates who died by suicide in 2017 were noted to be unassigned
at the time of their deaths. Of the 14 inmates who ever had a job placement during incarceration,
seven (50 percent) were unassigned at the time of their deaths. Seven (23 percent) of the inmates
who died by suicide in 2017 were noted to be assigned to a job placement at the time of their
deaths. In 2016, 11 percent were noted to be assigned to a job placement at the time of their deaths.
       9. Interfacility Transfers 22
Male inmates who died by suicide in 2017 experienced between zero and 14 interfacility transfers
over the course of their incarcerations. When examined in relation to the number of years served
by each individual, the average was 1.5 transfers per year or one transfer every eight months. In
2016, the average was 2.2 transfers per year or more than one transfer every six months.
There was only one female inmate who died by suicide in 2017; she was transferred once during
her seven-month incarceration. The one transgender (female to male) inmate transferred four
times during his over four-year incarceration, averaging nearly one transfer every year.
       10. Rules Violation Reports
The 30 inmates who died by suicide in 2017 received a total of 216 rules violation reports (RVRs)
or 7.2 per inmate on average during their most recent incarceration within CDCR. Totals for each
inmate ranged from zero to 60 RVRs. When examined in relation to the number of years served
by each individual, the average was 2.1 RVRs per year. This was an increase from 2016, when
the average number of RVRs per year per inmate was 1.2; however, two inmates seemed to be
responsible for the overall increased average in 2017, with 12.6 and 13.8 RVRs on average per
year. When these two inmates were removed from the analyses, the overall average for 2017 was
1.3 RVRs per inmate per year, similar to the findings in 2016.
       D. Mental Health Risk Factors
This section reviews mental health conditions and mental health risk factors known to be
associated with suicide. More specifically, issues related to inmates’ levels of care, mental health
treatment histories, primary diagnoses, prior suicide attempts, prior self-injurious behavior,
substance use, court-ordered involuntary medications, and trauma histories are discussed.
       1. Mental Health Service Levels
Twenty inmates, or 67 percent of those who died by suicide in 2017 were actively receiving
services in CDCR’s MHSDS at the time of death. According to CDCR, 23 29.6 percent of the
inmate population was receiving services within MHSDS as of December 2017. Thus, the
MHSDS population was overrepresented with respect to those who died by suicide, which is
expected given the likely mental health needs of this group of inmates. The pattern of participation
in MHSDS among those who died by suicide continues to demonstrate variability as indicated in
the table below.



22
 Interfacility transfers were reviewed by gender to account for the fact that there are fewer women’s facilities than
men’s facilities (i.e., 3 vs. 32) resulting in fewer opportunities for transfer among female inmates.
23
     Id.

                                                         18
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 19 of 29


                                                  2013    2014   2015    2016   2017
               MHSDS Participation Among
                                                  53%     91%     58%    81%    67%
               Those Who Died by Suicide

Of the ten inmates who were not actively receiving services within MHSDS at the time of their
deaths in 2017, two had received services previously while incarcerated.
Ten of the inmates who died by suicide in 2017, or 33 percent, were receiving MHSDS services
at the Enhanced Outpatient Program (EOP) level of care, eight inmates, or 27 percent, were
receiving services at the Correctional Clinical Case Management System (3CMS) level of care,
and two, or 7 percent, were receiving services at the Mental Health Crisis Bed (MHCB) level of
care. Percentages of those receiving 3CMS level of care were similar to findings in 2016, but there
was a decrease in the overall percentage of inmates receiving EOP level of care. In 2016, 56
percent of those who died by suicide were receiving EOP level of care services. Also, in 2016
there were no inmates who died by suicide receiving MHCB level of care.
In order to evaluate the findings from 2017, 2016 and 2015 with regard to levels of care, only the
subset of inmates who were participating in MHSDS at the time of death were compared. Those
findings are represented in the table that follows.
                                   Levels of Care Among
                                   MHSDS Participants
                               LOC      2015       2016           2017
                             3CMS        64%       32%            40%
                             EOP         36%       68%            50%
                             MHCB         0%        0%            10%

The data in the table above reveal that there has been an overall increase in the percentage of
inmates who died by suicide while receiving levels of care above 3CMS. In 2016 and 2017, the
majority of inmates receiving MHSDS services who died by suicide were receiving care at the
EOP level or higher.
   2. Mental Health Treatment Prior to Incarceration
According to available documentation, 20, or 67 percent, of the inmates who died by suicide in
2017 had received mental health services in the community prior to incarceration. This was an
increase over 2016, when 41 percent had received services prior to incarceration. Of the ten
inmates who were not actively receiving services within MHSDS at the time of their deaths in
2017, four (40 percent) had received services in the community prior to incarceration. Two of
these ten inmates (20 percent) had previously received services within CDCR. Five of the 30
inmates who died by suicide in 2017, or 17 percent, had no records or receiving mental health
services during their lifetimes.
   3. Primary Mental Health Diagnosis
In order to assess the mental health conditions afflicting those who died by suicide in 2017, primary
mental health diagnoses were analyzed. Several of the inmates were noted to have multiple
diagnoses, some of which changed over time. The graph below represents the major categories of
disorders with which the inmates were diagnosed at the time of their deaths. Only the primary
diagnosis was included for each inmate.


                                                 19
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 20 of 29


Seven inmates (23 percent) were diagnosed with a primary psychotic disorder, five inmates (17
percent) were diagnosed with either a mood disorder or an adjustment disorder, and one inmate (3
percent) was diagnosed with each of the following: a primary personality disorder, substance use
disorder, anxiety disorder, trauma-related disorder or intermittent explosive disorder, which was
categorized as “other” on the graph. Eight inmates (27 percent) had no psychiatric diagnosis on
record. When compared to primary diagnoses found among those who died by suicide in 2016,
there was a sizable decrease in a primary diagnosis of a mood disorder among the population of
those who died by suicide in 2017.

                              2017 Suicides by Primary Diagnosis


                                                                           Psychotic
                                                                         Disorder, 23%
                  None, 27%




                    Other, 3%
                                                                                Mood Disorder,
                 Trauma-related                                                     17%
                  Disorder, 3%
                  Anxiety Disorder,
                        3%
                                                                Personality
                                 Adjustment
                                Disorder, 17%    Substance Use Disorder, 3%
                                                 Disorder, 3%

None of the inmates who died by suicide in 2017 were diagnosed as having a developmental
disability nor placed in the Developmental Disability Program while incarcerated in CDCR.
   4. Substance Use History
Twenty-nine inmates (97 percent) who died by suicide in 2017 reported histories which included
substantial and/or problematic substance use. One inmate (3 percent) denied substance use beyond
experimentation. In 2016, 89 percent of inmates who died by suicide had a significant substance
use history.
   5. Previous Non-suicidal Self-Injury
Of the 30 inmates who died by suicide in 2017, 11, or 37 percent, had histories that included
engaging in acts of self-injury that were determined not to have been attempts at suicide. This is
lower than what was found in 2016, when 67 percent of inmates who died by suicide had engaged
in non-suicidal self-injury.




                                                20
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 21 of 29


   6. Previous Suicide Attempts
Twenty-two (73 percent) of the 30 inmates who died by suicide in 2017 had reported histories of
suicide attempts. This was similar to the findings from 2016 when 74 percent of those who died
by suicide had attempted suicide in the past. In 2015, 67 percent of those who died by suicide had
previous attempts and in 2014, 87 percent of those who died by suicide had previously attempted
suicide.
In total, 29 inmates, or 97 percent, had histories positive for suicide attempts, non-suicidal self-
injury, or both. In 2016, 78 percent of the inmates who died by suicide had engaged in either or
both of these behaviors.
   7. Involuntary Medications
One inmate, or 3 percent, who died by suicide in 2017 was under a court order (PC 2602) for
involuntary psychotropic medications at the time of death. This individual had consistently been
under a PC 2602 order since 2013. Of note, the order had been initiated secondary to the inmate’s
danger to others given his history of assaultive behavior secondary to his delusions about being
poisoned by custody staff. Records indicated that prior to this court order the inmate was refusing
to eat and frequently had to be fed by a feeding tube and also had a history of non-suicidal self-
injury and suicide attempts, yet danger to self was not included as rationale for the PC 2602.
   8. Trauma History
Documentation indicated that 16, or 53 percent, of the 30 inmates who died by suicide in 2017 had
histories positive for trauma. Of those 16 inmates, five inmates, or 31 percent, received formal
treatment to address symptoms of trauma. As noted earlier, only one inmate had a primary trauma-
related diagnosis. In 2016, 59 percent of those who died by suicide had a documented history of
trauma with 38 percent receiving a diagnosis or treatment for trauma-related symptoms.
As stated in the 2016 report, the Special Master’s expert is not in a position to determine whether
or not the effects of the trauma experienced by individual inmates warranted treatment or a
diagnosis. This information is being included so that it can be tracked over time. As can be seen
from the results of the analyses, in both 2016 and 2017, over 60 percent of those inmates who died
by suicide with histories positive for trauma were not diagnosed with a trauma-related illness or
treated for trauma-related symptoms.
Additionally, of those with trauma histories, 19 percent were placed in housing locations for safety
reasons at the time of their deaths by suicide in 2017. In 2016, 25 percent of those with trauma
histories had housing assignments related to safety concerns.
   E. Mental Health Evaluation and Treatment Factors
In this section, issues related to the evaluation and treatment of the inmates’ identified mental
health needs are reviewed. This section examines the quality and content of suicide risk
evaluations, mental health evaluations, treatment plans, treatment implementation, higher level of
care needs, recent inpatient placements, and concerns related to interdisciplinary communication
regarding inmate care.




                                                21
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 22 of 29


   1. Suicide Risk Evaluations
Five cases, or 17 percent, showed evidence of clinicians failing to identify or document known
risk factors during suicide risk evaluations. These omissions likely resulted in an underestimation
of the inmate’s risk for suicide. Specifically, four cases, or 13 percent, evidenced omissions with
regard to static/historical risk factors; three cases, or 10 percent evidenced omissions with regard
to situational risk factors; and two cases, or 7 percent, evidenced omissions with regard to
dynamic/clinical risk factors. Three cases (10 percent) showed evidence of omissions in more than
one category.
These findings showed improvements in risk factor identification over the findings in 2016 when
33 percent, showed evidence of clinicians failing to identify or document known risk factors during
suicide risk evaluations. In 2016, 33 percent evidenced omissions with regard to the situational
risk factors, 15 percent evidenced omissions with regard to dynamic/clinical risk factors, and 26
percent evidenced omissions with regard to static/historical risk factors. Six cases (22 percent)
showed evidence of omissions in more than one category.
In 2017, the suicide risk level determination was not clearly derived from the suicide risk
evaluation and/or other information available regarding the inmate’s level of risk in 13 cases, or
43 percent. In other words, based on the available information about the inmate at the time, the
risk level (i.e., low, moderate, high) did not appear to be accurate. In 2016, 56 percent of the
suicide risk level determinations were not clearly derived from the suicide risk evaluation and/or
other information available regarding the inmate’s level of risk.
Additionally, 19 cases, or 63 percent, evidenced other problems related to suicide risk evaluations.
These included failures to complete evaluations when required, inconsistencies in documentation
and other concerns unrelated to risk factors and/or risk determinations. In 2016, 56 percent of the
cases evidenced other problems related to suicide risk evaluations.
   2. Mental Health Assessments
Sixteen cases or 53 percent evidenced problems related to the completion of mental health
assessments. These problems included failure to complete required assessments, incomplete
assessments, inaccurate assessments and assessments that were not timely. In 2016, 56 percent of
the cases evidenced problems related to the completion of mental health assessments.
   3. Treatment Planning
In 16, or 53 percent of cases, there was evidence of problems related to treatment planning. These
problems included failure to complete a treatment plan, failure to identify the inmate’s mental
health needs within the treatment plan, poor goal setting, lack of identified interventions to treat
the inmate’s needs, inconsistencies within the treatment plan, lack of required membership in the
Interdisciplinary Treatment Team (IDTT) and failure to document an appropriate safety plan when
one was indicated for the inmate. In 2016, 59 percent of cases evidenced problems related to
treatment planning.
   4. Treatment Services
The review revealed that in 20 cases, or 67 percent, there were issues and problems related to the
delivery of basic mental health treatment in 2017. These problems primarily included failure to
provide interventions as outlined in the treatment plan or as required by the Program Guide. In

                                                22
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 23 of 29


2016, 59 percent of the cases evidenced problems related to the delivery of basic mental health
treatment.
   5. Higher Level of Care Needs
In 16 cases, or 53 percent of those who died by suicide in 2017, there was evidence of a failure to
refer the inmate to a higher level of care when indicated. In most cases, this finding resulted from
the fact that despite the presence of criteria for consideration of referral to a higher level of care,
the IDTT failed to refer the inmate. In a few cases, however, this determination was also made
when an inmate’s level of care was reduced inappropriately, or when a referral to a higher level of
care was rescinded without clear justification or rationale. In 2016, these issues were noted in 67
percent of the cases.
The Special Master’s expert noted that in more than a few cases, the IDTT’s decision not to refer
an inmate to a higher level of care was predicated on the inmate’s ability to maintain his/her
hygiene and cell cleanliness as the primary factor. While activities of daily living can serve as an
indicator of an inmate’s decline in functioning, it appeared inappropriate to use the maintenance
of one’s hygiene as an indicator of the absence of decompensation or lack of serious symptoms of
mental illness which would otherwise warrant transfer to a higher level of care.
   6. Inpatient Placement Within Past Year
Ten inmates, or 33 percent, of those who died by suicide in 2017 had been admitted to an inpatient
setting in the 12 months prior to their suicidal acts. Three inmates, or 10 percent, had been
discharged from an inpatient setting within one week of their deaths and two were in an inpatient
setting when they engaged in acts of suicide. On average, these inmates had been discharged from
an inpatient setting 85.2 days prior to their suicidal acts. For those who had been discharged prior
to suicide, the length of time since discharge ranged from two days to 353 days before death.
In 2016, 48 percent of those who died by suicide had been admitted to an inpatient setting in the
previous 12 months. On average, these inmates had been discharged from an inpatient setting 128
days prior to their suicidal acts. The length of time ranged from one day to 313 days before death.
No inmates who died by suicide in 2016 were in an inpatient setting at the time of their deaths.
   7. Interdisciplinary Consultation
In eight cases, or 27 percent, there were problems related to communication between disciplines.
These problems included failures to refer inmates for evaluation, failure to communicate treatment
refusals and inmate concerns among team members and significant discrepancies in documentation
between treatment providers without evidence of an attempt to resolve the discrepancies.
Communication problems were noted among all disciplines including primary clinicians,
psychiatrists, nurses, psychiatric technicians, and custody staff. This is an improvement over 2016
when 52 percent of the cases noted interdisciplinary communication problems.
   F. Emergency Response Factors
This section examines staff response following discovery of the inmate’s suicidal act. Included
here are any identified issues related to Cardiopulmonary Resuscitation (CPR)/Automated
External Defibrillator (AED) or other identified problems with the emergency response process.



                                                  23
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 24 of 29


   1. CPR/AED Issues
Only one case, or 3 percent, included documented problems related to CPR and/or AED use during
the emergency response procedures. In that case, there were conflicting reports about when CPR
was initiated, but it appeared that its initiation was delayed. In 2016, 26 percent of the cases
evidenced problems with CPR/AED applications.
   2. Other Emergency Response Issues
Eighteen, or 60 percent, of the cases included documented problems associated with emergency
response procedures other than those related to CPR/AED use. These included 14 instances where
there was a delay in activating 9-1-1, six instances where concerns were noted specific to
emergency care provided at the scene, four instances where emergency responders failed to arrive
at the scene with the entire cut down kit, three instances where there were noted problems with
emergency response documentation and two instances where emergency responders failed to
relieve pressure on the body prior to cutting the inmate down from hanging. Eight cases, or 44
percent, of those identified with emergency response issues had more than one of the identified
problems noted above during the emergency response. In 2016, other emergency response issues
were noted in 52 percent of the cases and 36 percent of those identified with emergency response
problems evidence more than one concern.
   G. Individual Suicide Case Reviews
Every death by suicide of an inmate in the custody of CDCR in 2017 was reviewed by a member
of the SMHP resulting in a formal SCR report. SCRs are discussed during SCRC meetings prior
to finalization. The Special Master’s experts are participants in the SCRC and provide immediate
feedback during discussions of each case.
Of the 30 reports reviewed, 22 SCRs (73 percent) were determined to be adequate summaries of
the cases. Adequacy was determined based on descriptions of each inmate’s social history,
criminal history, incarceration history and mental health history. These SCRs critically evaluated
the mental health treatment provided to the inmates as well as factors precipitating the deaths by
suicide. They included critical reviews of practices across disciplines with regard to adherence to
Program Guide requirements, policies and local operating procedures. In these 22 reports,
recommendations and requirements for corrective action followed clearly from the findings in the
SCR and addressed the salient and relevant concerns of the case. There were no significant
omissions found in these reports.
Of the remaining SCRs, three (10 percent) were noted to be marginally adequate. A report was
determined to be marginally adequate when it included an adequate summary of the inmate’s
history but failed to be sufficiently critical of one or more elements of care or monitoring of the
inmate. Two of these SCRs were noted to have omissions in the analyses that may have resulted
in additional QIPs had the issues been explored in the report. Additional concerns in these SCRs
included lack of critical analysis of care, the absence of a discussion of treatment during a previous
period of incarceration and failure to mention the lack of a suicide risk evaluation when one was
indicated.
The remaining five SCRs (17 percent) were determined to be inadequate summaries of the cases.
In these reports, significant omissions were noted with regard to analysis of care provided to the
inmate. It was determined that failure to critically evaluate care in these cases resulted in failure

                                                 24
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 25 of 29


to identify areas that were clearly in need of corrective action. The issues of concern included
failure to critically examine and evaluate routine treatment planning and treatment interventions
in the months preceding the inmate’s death by suicide, failure to identify lapses in referring inmates
to higher levels of care, lack of identification of poor clinical documentation, failure to identify
clinicians’ over-reliance on inmate self-report and in one case, an overly positive review of the
care provided in the case resulting in failure to identify concerns that required corrective action.
   H. Quality Improvement Plan Content and Analyses
Quality Improvement Plans (QIPs) were developed to address the issues and problems identified
in the Suicide Case Reviews. The Special Master’s expert reviewed the reports on implementation
of QIPs submitted by each facility and/or headquarters staff. For all 30 suicides, analyses of the
content of QIPs were completed and revealed 28 common issues or problems. The most common
problems, found in 14 cases (47 percent), included delayed activation of required alarms or
notification of 9-1-1 emergency services and inaccurate or inadequate mental health
documentation, including but not limited to copying and pasting information from one document
to another. A table of these issues/problems is found in Appendix B4.
As has been true over time, many QIPs included training for staff for which evidence was provided
through inclusion of the training curricula and staff attendance records in the reports on the
implementation of QIPs. When clinical concerns were raised with regard to mental health services,
training was supplemented by mental health record audits and mentoring to target the specific
needs of individual staff members when indicated. What was often missing from the QIPs was
follow-up to ensure that training and mentoring had the desired effect over time.
As has been true previously, when nursing concerns were identified, QIPs were deferred to the
CCHCS Death Review Committee and required supporting documents were listed as being located
within the Final Combined Death Review Committee Summary. Review of these summaries
revealed that clinical practice issues were referred to the Nursing Professional Practice Committee
(NPPC) and no further information was available regarding a plan or actions taken. Systemic
issues were described within the Final Combined Death Review Committee Summaries, and
relevant policies were referenced with no indication of how corrective action was being taken to
address the issues. There was no further follow-up on these issues by the SCRC or by SMHP staff
to ensure that the identified issues were addressed through a QIP. The Special Master’s expert
was unable to evaluate the QIP responses to nursing issues identified within SCRs as a result
One additional concern noted in 2017 was the lack of follow-up regarding concerns that were sent
to the Office of Internal Affairs (OIA) for formal investigation. Eight cases (27 percent) had
investigations which stopped the QIPs from moving forward, with a total of 16 individual QIPs
being impacted. In one case, the absence of results from the investigation impacted the
determination of whether the death was preventable (Case L). During the process of drafting this
report, the Special Master’s suicide prevention expert inquired about the process for following up
on QIPs that resulted in formal OIA investigations. Suicide Prevention and Response Unit (SPRU)
reported that Division of Adult Institutions (DAI) has one year to close an investigation regarding
alleged custody misconduct and health care has three years. Although the SPRU at headquarters
tries to periodically follow up with facilities to receive the subsequent memorandum regarding
completed investigations, to date, these efforts have not been successful, and Wardens have not
been submitting the findings to either the SPRU or to headquarters DAI.


                                                 25
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 26 of 29


   I. Foreseeability and Preventability
The terms “foreseeable” and “preventable” are used in this report as they have been in previous
reports authored by the Special Master’s expert. They describe the adequacy and implications of
CDCR suicide prevention policies and procedures, staff training and supervision, clinical
judgement, and utilization of clinical and custodial alternatives to reduce the likelihood of
completed suicides. The definitions below are the court-approved definitions of foreseeable and
preventable.
       The term “foreseeable” refers to those cases in which available information about
       an inmate indicates the presence of substantial or high risk for suicide, and requires
       reasonable clinical, custodial, and/or administrative intervention(s). Assessment of
       the degree of risk may be high, moderate, or low to none. This is an important
       component in determining foreseeability. In contrast to a high and immediately
       detectable risk, a “moderate risk” of suicide indicates a more ambiguous set of
       circumstances that requires significant clinical judgment based on adequate
       training, as well as timely assessment, to determine the level of risk in the most
       appropriate manner and relevant interventions to prevent suicide. Interventions
       may include but are not limited to changes in clinical level of care, placement on
       suicide precautions or suicide watch, and changes in housing including utilization
       of safe cells and transfers to higher levels of care, as well as clinically appropriate
       treatment and management services which may include but not be limited to
       increased contacts/assessments by mental health professionals, medication
       management review and changes, other therapeutic interventions and measures,
       and/or changes in level of care, including short-term changes such as utilization of
       MHCBs and/or longer term level-of-care changes including transfer to DSH
       programs. Individuals evaluated as “low risk,” “no risk,” or “negligible risk” may
       continue to require some degree of clinical and custodial monitoring and
       subsequent evaluation with appropriate treatment and management by clinical staff
       of the potential for self-injury and/or suicidal ideation or activity.
       The term “preventable” refers to those cases in which the likelihood of completed
       suicide might have been reduced substantially had some additional information
       been gathered and/or some additional intervention(s) undertaken, usually as
       required by existing policy, reflected in the Program Guide and/or local operating
       procedures. Suicides that may have been preventable include not only cases in
       which additional information might have been gathered or additional interventions
       undertaken, but also cases involving issues with emergency response by custody
       and clinical staff. The emergency response is reviewed not only by DCHCS mental
       health staff but also by DCHCS medical staff as part of the death review summary
       process, as well as by this reviewer.
Early in 2017, CDCR’s SCRC discontinued the practice of determining whether a death by suicide
was foreseeable and/or preventable. Prior to discontinuing the practice, SCRC made
determinations on four cases, or 13 percent of the deaths by suicide in 2017. SMHP clinicians
used different definitions than those above when making determinations of foreseeability and



                                                 26
       Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 27 of 29


preventability during the case review process in 2017. The definitions used within the SCRs are
as follows: 24
           A “foreseeable” suicide is one which, based upon available information reasonably
           known, is reasonably anticipated based upon the presence of a substantial or high
           risk for a suicide attempt which would require reasonable clinical, custodial, or
           administrative intervention. Foreseeability is assessed by determining the
           adequacy and accuracy of how suicide risk was evaluated. Assessment of the
           degree of risk may be high, moderate, or low to none. In contrast to a high and
           immediately detectable risk, a ‘moderate risk’ of suicide indicates a more
           ambiguous set of circumstances that requires significant clinical judgment based on
           adequate training, as well as timely assessment, to determine the level of risk in the
           most appropriate manner and relevant interventions to prevent suicide.
           A “preventable” suicide is one in which it is probable that, had some additional
           information been gathered or some additional interventions undertaken, as required
           by existing policy, the suicide would not have occurred. Preventability is assessed
           by determining whether risk management and/or suicide prevention policies and
           procedures, local operating procedures, and the requirements set forth in the
           Program Guide were followed adequately. Suicides that may have been
           preventable include not only cases in which additional information might have been
           gathered or additional interventions undertaken, but also cases involving issues
           with emergency response by custody and clinical staff.
Based on the foregoing truncated definitions, the SCRC determined that one of the four cases (25
percent) was foreseeable, and three out of the four cases (75 percent) were preventable. Of the
four, three cases (75 percent) were determined to have been foreseeable and/or preventable by the
SCRC.
The Special Master’s expert analyses of the 2017 deaths by suicide considered the SCRC’s
determinations of foreseeability and preventability that were included within the SCRs when
available, but the Special Master’s expert also applied the broader court-approved definitions used
by the Special Master’s expert in previous reports as written above.
In 2017, the Special Master’s expert determined that 13, or 43 percent, of the suicides were
foreseeable and 23, or 77 percent were preventable. In total, 23, or 77 percent, of the suicides were
determined to be either foreseeable, preventable or both. The table below lists the cases and
determinations made by SCRC and the Special Master’s expert. As noted in the table, there was
one case where the SCRC determined that the death was not preventable, but the Special Master’s
expert did not agree.
                                        Special Master’s
                        SCRC:                                    SCRC:             Special Master’s
             Case                           Expert:
                      Foreseeable                              Preventable        Expert: Preventable
                                          Foreseeable
             A       --                No                    --                   No
             B       --                Yes                   --                   Yes
             C       --                No                    --                   Yes
             D       --                No                    --                   No

24
     Language contained within 2017 SCR reports where determinations were made.

                                                       27
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 28 of 29


         E      --               No                   --              No
         F      --               Yes                  --              Yes
         G      --               Yes                  --              Yes
         H      --               Yes                  --              Yes
         I      --               Yes                  --              Yes
         J      --               No                   --              No
         K      No               Concur - No          Yes             Concur - Yes
         L      --               No                   --              Yes
         M      --               Yes                  --              Yes
         N      --               Yes                  --              Yes
         O      --               Yes                  --              Yes
         P      --               No                   --              Yes
         Q      No               Concur - No          Yes             Concur - Yes
         R      --               No                   --              Yes
         S      --               No                   --              No
         T      --               Yes                  --              Yes
         U      --               Yes                  --              Yes
         V      Yes              Concur - Yes         Yes             Concur - Yes
         W      --               No                   --              Yes
         X      No               Concur - No          No              Disagree - Yes
         Y      --               No                   --              Yes
         Z      --               No                   --              No
         AA     --               Yes                  --              Yes
         BB     --               Yes                  --              Yes
         CC     --               No                   --              No
         DD     --               No                   --              Yes

Specific rationales for the determinations by the Special Master’s expert are included in the case
summaries in Appendix A.
The table below includes the Special Master’s expert’s finding of the percentage of cases that were
determined to foreseeable, preventable or either foreseeable or preventable for the years 2014-
2017.
                                                            Either Foreseeable
                           Foreseeable     Preventable
                                                              or Preventable
                   2014        52%              65%                74%
                   2015        54%              79%                79%
                   2016        59%              85%                89%
                   2017        43%              77%                77%

   IV.     Conclusions
Despite considerable effort on the part of CDCR to address and reduce deaths by suicide, the
suicide rate in 2017 was at its highest since 2012. The foregoing discussion of factors related to
deaths by suicide has resulted in the following conclusions regarding suicide prevention efforts.




                                                28
   Case 2:90-cv-00520-KJM-DB Document 7077-1 Filed 03/11/21 Page 29 of 29


   •   Although, the quality of the suicide risk assessments demonstrated improvement as
       compared to 2016, issues remained as summarized in the suicide risk assessment section.
       In addition, concerns were again identified in the following sections:

           o   Mental Health Assessments
           o   Treatment Planning
           o   Treatment Services
           o   Higher Levels of Care Needs
           o   Inpatient Placement Within Past Year
           o   Interdisciplinary Consultation
           o   Emergency Response
           o   Other Emergency Response Issues

   •   Results from OIA investigations are not provided to the SPRU and DAI, resulting in QIPs
       that are delayed or stopped secondary to OIA investigations. Similarly, SMHP and SCRC
       leadership are not provided follow-up on nursing QIPs. These failures impact the
       development of adequate corrective actions required to reduce suicides within the CDCR.
   •   Since 2015, there has been an increase in the percentage of deaths by suicide for inmates
       assigned to housing units to address their safety concerns. Inmates may request such
       housing for a number of reasons (e.g., sexual crimes, drug debts, gang-related issues,
       enemy situations). It does not appear that inmates’ safety concerns are being routinely
       assessed within the larger context of suicide prevention.
   •   Completion of activities of daily living (e.g., cell cleanliness, hygiene) appear to
       disproportionately influence IDTT decisions to retain an inmate at the current level of care.
       Broader assessments of the inmate’s functioning, to include signs and symptoms of mental
       illness, levels of distress, participation in treatment, adherence to medication regimens,
       social isolation, and changes in functioning over time are necessary to information level of
       care decisions.
The Special Master will continue to provide support to CDCR on addressing deficiencies noted in
this report. Additionally, the Special Master’s experts will continue to provide guidance to CDCR
during their suicide case review process, development and review of suicide-related policies and
procedures, as well as quality improvement initiatives and sustainable process efforts.




                                                             Respectfully Submitted,




                                                             /s/ Sharen Barboza
                                                             Sharen Barboza, Ph.D.

                                                29
